   Case 2:21-cr-00140-JNP Document 12 Filed 07/02/21 PageID.64 Page 1 of 2




________________________________________________________________________

                        IN THE UNITED STATES DISTRICT COURT

                    DISTRICT OF UTAH, CENTRAL DIVISION
________________________________________________________________________

UNITED STATES OF AMERICA,                  :          Case No. 2:21-CR-140-JNP

                      Plaintiff,           :

       v.                                  :          MOTION FOR WITHDRAWAL OF
                                                      COUNSEL
SEZGIN BARAN KORKMAZ,                      :

                      Defendant.           :          District Judge Jill N. Parrish

                                           :

                                           :


       Motion is hereby made for the withdrawal of counsel, Arthur J. Ewenczyk, as counsel for

the United States in the matter. Mr. Ewenczyk is leaving the Department of Justice.


       Respectfully submitted this 2nd day of July, 2021.

                                               ANDREA T. MARTINEZ
                                               Acting United States Attorney

                                               /s/ Arthur J. Ewenczyk
                                               ARTHUR J. EWENCZYK
                                               Special Assistant United States Attorney




                                                  1
   Case 2:21-cr-00140-JNP Document 12 Filed 07/02/21 PageID.65 Page 2 of 2




                                       Certificate of Service

         I certify that on the 2nd day of July, 2021, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF electronic filing system, which will send notice of electronic
filing to counsel of record in this case.

                                                      /s/ Arthur J. Ewenczyk
                                                      ARTHUR J. EWENCZYK
                                                      Special Assistant United States Attorney




                                                  2
